
	

113 HRES 286 IH: Expressing the sense of the House of Representatives that the United States should leave no member of the Armed Forces unaccounted for during the drawdown of forces in Afghanistan.
U.S. House of Representatives
2013-06-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		113th CONGRESS
		1st Session
		H. RES. 286
		IN THE HOUSE OF REPRESENTATIVES
		
			June 28, 2013
			Mr. Nugent (for
			 himself and Mr. Andrews) submitted the
			 following resolution; which was referred to the
			 Committee on Armed
			 Services
		
		RESOLUTION
		Expressing the sense of the House of
		  Representatives that the United States should leave no member of the Armed
		  Forces unaccounted for during the drawdown of forces in
		  Afghanistan.
	
	
		Whereas the United States is a country of great honor and
			 integrity;
		Whereas the United States has made a sacred promise to
			 members of the Armed Forces who are deployed overseas in defense of this
			 country that their sacrifice and service will never be forgotten; and
		Whereas the United States can never thank the proud
			 members of the Armed Forces enough for what they do for this country on a daily
			 basis: Now, therefore, be it
		
	
		That the House of
			 Representatives—
			(1)believes that abandoning the search efforts
			 for members of the Armed Forces who are missing or captured in the line of duty
			 now or in the future is unacceptable;
			(2)believes that the
			 United States has a responsibility to keep the promises made to members of the
			 Armed Forces who risk their lives on a daily basis on behalf of the people of
			 the United States;
			(3)supports the
			 United States Soldier’s Creed and the Warrior Ethos, which state that I
			 will never leave a fallen comrade; and
			(4)believes that,
			 while the United States continues to transition leadership roles in combat
			 operations in Afghanistan to the people of Afghanistan, the United States must
			 continue to fulfill these important promises to any member of the Armed Forces
			 who is in a missing status or captured as a result of service in Afghanistan
			 now or in the future.
			
